Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: recommend deleting “Metallic” from the title, i.e. “Method for Laser Marking a Surface” because a metallic surface is not claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 11, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (WO-2012121732-A1).
Regarding claim 1, Zhang teaches a method of marking (“Method and Apparatus for Reliably Laser Marking Articles,” title) a location (surface of anodization layer 120 above marks 122, fig. 12g) on a surface of a component (surface of the anodization layer 120 on aluminum article 118, fig. 12g), the the angle annotated on fig. 12g below is construed as the claimed “normal”) therefrom, the method comprising: 
covering the surface of the component with a first medium (resist layer 138, fig. 12g); 
irradiating the location with a first laser beam (laser pulses 142, fig. 12g) through the first medium to create a first mark having a first color (“Fig 12g shows this second layer of resist 138 impinged by laser pulses 142 to cause area 140 to become exposed,” para 0034; colored area 144, fig. 12h); and 
removing the first medium from the surface of the component (“Fig 12h shows the article 118 with base anodization 120 following processing to, dye the anodization beneath the removed resist 140, and removal of the remaining resist 138.,” para 0034).
Zhang, figs. 12g (annotated) and 12h

    PNG
    media_image1.png
    498
    1077
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    363
    1064
    media_image2.png
    Greyscale

Regarding claim 4, Zhang teaches further comprising irradiating the location (surface of anodization layer 120 above marks 122, fig. 12g) with a second laser beam (laser pulses 126, fig. 12b) to create a second mark (colored area 136, fig. 12d) having a second color different than the first color (“The anodization 120 may also be dyed and optionally bleached to create other colors 136, 144.,” abstract; construed such that the colored areas 136 and 144 can be different colors depending on the dye material used or the density of the laser pulse parameters used) prior to removing the first medium from the surface of the component (removal of the layer 138  occurs in the step shown in fig. 12h).
Zhang, figs. 12b and 12d

    PNG
    media_image3.png
    457
    1074
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    353
    1061
    media_image4.png
    Greyscale

	Regarding claim 7, Zhang teaches wherein the first laser beam (pulses 142, fig. 12g) is generated by a laser source (laser 10, fig. 1), the method further comprising moving one of the component (aluminum article 18 on stage 22, fig. 1) or the laser source relative to another of the component or the laser source while irradiating the location with the first laser beam (“Compound beam positioning is the capability to mark shapes on an article 18 while the article 18 is in relative motion to the laser spot 16 by having the controller 20 direct steering elements in the laser optics 14 to compensate for the relative motion induced by motion of the stage 22, the laser spot 16 or both,” para 0016; para 0018 teaches positioning the laser spot 16 on the surface of the article 18).
	Regarding claim 9, Zhang teaches further comprising covering the surface with a second medium (photoresist 124, fig. 12b).
	Regarding claim 11, Zhang teaches a method of laser marking (“Method and Apparatus for Reliably Laser Marking Articles,” title) comprising: 
providing a component (aluminum article 118, fig. 12g) comprising an outer surface (surface of the anodization layer 120, fig. 12g) including a location (surface of anodization layer 120 above marks 122, fig. 12g) having a first color (“transparent,” para 0033); 
covering the outer surface with a first medium (resist layer 138, fig. 12g); 
irradiating the location through the first medium with a first laser beam (laser pulses 142, fig. 12g) to change the first color of the location to a second color (“Fig 12g shows this second layer of resist 138 impinged by laser pulses 142 to cause area 140 to become exposed,” para 0034; colored area 144, fig. 12h); and 
removing the component from the first medium (“Fig 12h shows the article 118 with base anodization 120 following processing to, dye the anodization beneath the removed resist 140, and removal of the remaining resist 138.,” para 0034).
Regarding claim 17, Zhang teaches wherein the first laser beam (pulses 142, fig. 12g) is generated by a laser source (laser 10, fig. 1), the method further comprising moving one of the component (aluminum article 18 on stage 22, fig. 1) or the laser source relative to another of the component or the laser source while irradiating the location with the first laser beam (“Compound beam positioning is the capability to mark shapes on an article 18 while the article 18 is in relative motion to the laser spot 16 by having the controller 20 direct steering elements in the laser optics 14 to compensate for the relative motion induced by motion of the stage 22, the laser spot 16 or both,” para 0016; para 0018 teaches positioning the laser spot 16 on the surface of the article 18).
Regarding claim 19, Zhang teaches further comprising covering the surface with a second medium (photoresist 124, fig. 12b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 11 above and further in view of Abe et al (US-20070098900-A1).
Regarding claim 2, Zhang teaches the invention as described above but does not explicitly disclose wherein the first medium includes at least one of de-ionized water, tap water, distilled water, or a mixture of water and at least one of a salt or a colorant (Zhang does not provide any details on the photoresist coating that is used).
However, in the same field of endeavor of laser marking, Abe teaches wherein the first medium (“protective layer,” para 0161) includes at least one of de-ionized water, tap water, distilled water, or a mixture of water and at least one of a salt or a colorant (Table 3-4-1 in para 0225 lists “deionized water” as an ingredient for the protective coat composition).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, a protective coating that included deionized water, in view of the teachings of Abe, by using the protective coat composition, as taught by Abe, for the photoresist coating, as taught by Zhang, in order to provide protection for the laser-sensitive recording layer against physical damage such as rubbing and moisture attack and for the advantage of strengthening the resistance of the laser-sensitive recording layer against instant heat impact, where the heat from the laser may cause the layers to intermix causing harm to the formed image, if not for the protective layer (Abe, para 0161).
Regarding claim 12, Zhang teaches the invention as described above but does not explicitly disclose wherein the first medium includes at least one of de-ionized water, tap water, distilled water, or a mixture of water and at least one of a salt or a colorant (Zhang does not provide any details on the photoresist coating that is used).
However, in the same field of endeavor of laser marking, Abe teaches wherein the first medium (“protective layer,” para 0161) includes at least one of de-ionized water, tap water, distilled water, or a mixture of water and at least one of a salt or a colorant (Table 3-4-1 in para 0225 lists “deionized water” as an ingredient for the protective coat composition).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, a protective coating that included deionized water, in view of the teachings of Abe, by using the protective coat composition, as taught by Abe, for the photoresist coating, as taught by Zhang, in order to provide protection for the laser-sensitive recording layer against physical damage such as rubbing and moisture attack and for the advantage of strengthening the resistance of the laser-sensitive recording layer against instant heat impact, where the heat from the laser may cause the layers to intermix causing harm to the formed image, if not for the protective layer (Abe, para 0161).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 11 above and further in view of Kawakami et al (US-20080139707-A1).
Regarding claim 3, Zhang teaches the invention as described above but does not explicitly disclose wherein the first medium defines a depth between one hundred and two hundred micrometers.
However, in the same field of endeavor of laser marking, Kawakami teaches wherein the first medium defines a depth between one hundred and two hundred micrometers (“the depth thereof is usually in the range from 1 to 200 µm,” para 0250).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, a depth of 1 to 200 µm, in view of the teachings of Kawakami, by using the dimensions for a black substance coating, as taught by Kawakami, for the photoresist coating, as taught by Zhang, because when the height of the convex portion (i.e., the portion that is not removed by a laser) is too high, even though the visibility of the marking is enhanced, lettering can be rubbed off when the contact pressure is high in applications where the marked portion is touched (i.e., the portion that is removed by a laser) (Kawakami, para 0250) and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Regarding claim 13, Zhang teaches the invention as described above but does not explicitly disclose wherein the first medium defines a depth between one hundred and two hundred micrometers.
However, in the same field of endeavor of laser marking, Kawakami teaches wherein the first medium defines a depth between one hundred and two hundred micrometers (“the depth thereof is usually in the range from 1 to 200 µm,” para 0250).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, a depth of 1 to 200 µm, in view of the teachings of Kawakami, by using the dimensions for a black substance coating, as taught by Kawakami, for the photoresist coating, as taught by Zhang, because when the height of the convex portion (i.e., the portion that is not removed by a laser) is too high, even though the visibility of the marking is enhanced, lettering can be rubbed off when the contact pressure is high in applications where the marked portion is touched (i.e., the portion that is removed by a laser) (Kawakami, para 0250) and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Claims 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1, 4, and 11 above and further in view of Dominick et al. (US-5397686-A).
Regarding claim 5, Zhang teaches the invention as described above but does not explicitly disclose further comprising removing a residue from the second mark.
However, in the same field of endeavor of laser marking, Dominick teaches further comprising removing a residue from the second mark (column 2, lines 29-33; claim 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, removing the coating using a water or alcohol wash, in view of the teachings of Dominick, by using a water or alcohol wash, as taught by Dominick, after forming the colored portion 136, as taught by Zhang, because, notwithstanding the importance of accurate positioning and small size of required alignment marks, it is also important to be able to easily remove the marks once the alignment process is completed, and Dominick teaches a method of removing a coating using water and alcohol without leaving a marking residue (Dominick, column 1, lines 23-25; column 2, lines 29-33).
Regarding claim 14, Zhang teaches further comprising irradiating the location (surface of anodization layer 120 above marks 122, fig. 12g) with a second laser beam (laser pulses 146, fig. 12i) to change the second color of the location to a third color (“Fig 12i shows subsequent laser pulses 146 being used to optionally bleach portions of the previously anodized and dyed portions of the aluminum article to create additional desired colors or optical densities,” para 0034).  Zhang does not explicitly disclose irradiating the second laser beam prior to removing the first medium from the outer surface of the component (in fig. 12i, Zhang does not explicitly disclose using the laser pulses 146 while the resist layer 138 is still on the anodization layer 120).
However, in the same field of endeavor of laser marking, Dominick teaches irradiating the second laser beam (laser beam 12, fig. 1) prior to removing the first medium (coating 16, fig. 1) from the outer surface of the component (“After use coating 16 may easily be removed from surface 14 by either a water or alcohol wash,” column 3, lines 52-53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, removing the coating using a water or alcohol wash, in view of the teachings of Dominick, by removing the coating after the laser 10 is used, as taught by Dominick, instead of removing the resist layer 138 before the laser pulses 146 are applied, as taught by Zhang in figs. 12g-12i, because, notwithstanding the importance of accurate positioning and small size of required alignment marks, it is also important to be able to easily remove the marks once the alignment process is completed, and Dominick teaches a method of removing a coating using water and alcohol, where a coating on a surface can be removed without leaving a marking residue, and because it may take a number of hours (e.g., at least six), in order to manifest a color change at the points of incidence with the laser beam (Dominick, column 1, lines 23-25; column 2, lines 29-33; column 2, lines 43-52; and column 3, lines 38-51).
Regarding claim 15, Zhang teaches the invention as described above but does not explicitly disclose further comprising removing a residue from the location.
However, in the same field of endeavor of laser marking, Dominick teaches further comprising removing a residue from the location (column 2, lines 29-33; claim 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, removing the coating using a water or alcohol wash, in view of the teachings of Dominick, by using a water or alcohol wash, as taught by Dominick, after forming the colored portions 136 and 144, as taught by Zhang, because, notwithstanding the importance of accurate positioning and small size of required alignment marks, it is also important to be able to easily remove the marks once the alignment process is completed, and Dominick teaches a method of removing a coating using water and alcohol without leaving a marking residue (Dominick, column 1, lines 23-25; column 2, lines 29-33).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 11 above and further in view of Honda et al. (US-4682855-A).
Regarding claim 6, Zhang teaches the invention as described above as well as a component (aluminum article 118 with anodization 120, fig. 12a) prior to covering the surface of the component with the first medium (“In Fig 12a, an aluminum article 118 has a transparent anodization layer 120 and marks 122 previously applied according to other aspects of this invention. A negative photoresist 124 is applied to the surface of the transparent anodization 120,” para 0033) but does not explicitly disclose further comprising plasma treating the surface of the component. 
However, in the same field of endeavor of modifying aluminum by applying a film layer using a laser, Honda teaches further comprising plasma treating the surface of the component (“plasma-sprayed film,” column 3, line 40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, plasma spraying a film to an aluminum sheet, in view of the teachings of Honda, by plasma spraying, as taught by Honda, the anodization layer 120 to the aluminum article 118 prior to applying the photoresist layer 124, as taught by Zhang, because plasma-spraying a metal oxide film onto a metal surface was found to produce a film possessing excellent absorbent properties, particularly a high efficiency of absorption for laser energy as well as a film with excellent thermal stability and durability, in comparison with other types of absorptivity bodies (Honda, column 2, lines 8-48; column 3, lines 37-43; Honda lists other light-absorber applications in the background section).
Regarding claim 16, Zhang teaches the invention as described above as well as a component (aluminum article 118 with anodization 120, fig. 12a) prior to covering the outer surface of the component with the first medium (“In Fig 12a, an aluminum article 118 has a transparent anodization layer 120 and marks 122 previously applied according to other aspects of this invention. A negative photoresist 124 is applied to the surface of the transparent anodization 120,” para 0033) but does not explicitly disclose further comprising plasma treating the outer surface of the component. 
However, in the same field of endeavor of modifying aluminum by applying a film layer using a laser, Honda teaches further comprising plasma treating the outer surface of the component (“plasma-sprayed film,” column 3, line 40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, plasma spraying a film to an aluminum sheet, in view of the teachings of Honda, by plasma spraying, as taught by Honda, the anodization layer 120 to the aluminum article 118 prior to applying the photoresist layer 124, as taught by Zhang, because plasma-spraying a metal oxide film onto a metal surface was found to produce a film possessing excellent absorbent properties, particularly a high efficiency of absorption for laser energy as well as a film with excellent thermal stability and durability, in comparison with other types of absorptivity bodies (Honda, column 2, lines 8-48; column 3, lines 37-43; Honda lists other light-absorber applications in the background section).
Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1, 9, 11, and 19 above and further in view of Lappalainen et al. (US-5632916-A).
Regarding claim 8, Zhang teaches the invention as described above but does not explicitly disclose wherein the surface is formed at least in part from chrome.
However, in the same field of endeavor of laser marking, Lappalainen teaches wherein the surface is formed at least in part from chrome (“the surface layer 1 consists of a chrome plating on the surface of a steel bar 6,” column 3, lines 19-20).
Lappalainen Fig. 3

    PNG
    media_image5.png
    194
    308
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, a chrome plating, in view of the teachings of Lappalainen, by using a chrome plating, as taught by Lappalainen, for the anodization layer 120, as taught by Zhang, because a chromium plated metal surface creates a rather dark coloured area when marked by a laser, creating a good colour contrast between the created marks and the original metal surface, which is easily readable or discernible (Lappalainen, column 1, line 28-column 2, line 12; column 3, lines 28-65).
	Regarding claim 10, Zhang teaches the invention as described above but does not explicitly disclose wherein the second medium includes ambient air.
	However, in the same field of endeavor of laser marking, Lappalainen teaches wherein the second medium includes ambient air (“air,” Table II, column 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, using air, in view of the teachings of Lappalainen, by using air, as taught by Lappalainen, above the surface of the photoresist layer 124 when laser pulses 126 are applied, as shown in fig. 12b of Zhang, because the atmosphere has no significant influence on the contrast of the line produced, in comparison to that of using Carbon Dioxide, Nitrogen gas, or Oxygen gas in the atmosphere when laser markings are applied, (Lappalainen, column 5, lines 30-47), and air is readily available from the ambient environment.
Regarding claim 18, Zhang teaches the invention as described above but does not explicitly disclose wherein the outer surface is formed at least in part from chrome.
However, in the same field of endeavor of laser marking, Lappalainen teaches wherein the outer surface is formed at least in part from chrome (“the surface layer 1 consists of a chrome plating on the surface of a steel bar 6,” column 3, lines 19-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, a chrome plating, in view of the teachings of Lappalainen, by using a chrome plating, as taught by Lappalainen, for the anodization layer 120, as taught by Zhang, because a chromium plated metal surface creates a rather dark coloured area when marked by a laser, creating a good colour contrast between the created marks and the original metal surface, which is easily readable or discernible (Lappalainen, column 1, line 28-column 2, line 12; column 3, lines 28-65).
	Regarding claim 20, Zhang teaches the invention as described above but does not explicitly disclose wherein the second medium includes ambient air.
	However, in the same field of endeavor of laser marking, Lappalainen teaches wherein the second medium includes ambient air (“air,” Table II, column 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zhang to include, using air, in view of the teachings of Lappalainen, by using air, as taught by Lappalainen, above the surface of the photoresist layer 124 when laser pulses 126 are applied, as shown in fig. 12b of Zhang, because the atmosphere has no significant influence on the contrast of the line produced, in comparison to that of using Carbon Dioxide, Nitrogen gas, or Oxygen gas in the atmosphere when laser markings are applied, (Lappalainen, column 5, lines 30-47), and air is readily available from the ambient environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fannasch et al. (US-7158145-B1) teach modifying the reflection angle of the laser beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/23/2022



/SANG Y PAIK/Primary Examiner, Art Unit 3761